   Case: 1:20-cv-00734 Document #: 48 Filed: 02/05/21 Page 1 of 16 PageID #:265




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

RYAN A. THOMAS, GORAN LAZIC,                          )
DOVONI R. SINGLETON, MANISH MOTWANI,                  )
ILLINOIS STATE RIFLE ASSOCIATION, and                 )
SECOND AMENDMENT FOUNDATION, INC.                     )
                                                      )
                     Plaintiffs,                      )
                                                      )
              v.                                      )
                                                      )   No. 1:20 CV 734
BRENDAN F. KELLY, in both his individual and )
official capacity as Director of the Illinois State   )
Police, JAROD INGEBRIGTSEN, in his individual )
and official capacity as Bureau Chief of the Illinois )
State Police Firearms Services Bureau, and            )
JESSICA TRAME, in her individual capacity as          )
former Bureau Chief of the Illinois State Police      )
Firearms Services Bureau,                             )
                                                      )
                     Defendants.                      )

                PLAINTIFFS’ RESPONSE TO THE DEFENDANTS’
                       PARTIAL MOTION TO DISMISS

       Plaintiffs, RYAN A. THOMAS, GORAN LAZIC, DOVONI R. SINGLETON,

MANISH MOTWANI, ILLINOIS STATE RIFLE ASSOCIATION, and SECOND

AMENDMENT FOUNDATION, INC., by and through LAW FIRM OF DAVID G.

SIGALE, P.C. and KNABE & BEDELL, their attorneys, respectfully submit this

Response to the Defendants’ Partial Motion to Dismiss pursuant to F.R. Civ. P.

12(b)(1) and 12(b)(6), and state as follows:

                                     INTRODUCTION

      The case before the Court is materially distinguishable from the related case
    Case: 1:20-cv-00734 Document #: 48 Filed: 02/05/21 Page 2 of 16 PageID #:266




of Robinson v. Kelly, 20 CV 4270 (“Robinson”), also currently pending in this

Court. While both involve the Defendants’ historic ongoing failure to administer

their statutory responsibilities in a manner consistent with the Second and

Fourteenth Amendments, the Plaintiffs here seek redress for the Defendants’

failure to make a decision on the Plaintiffs’ appeals of revocation of, or application

denials for, a Firearm Owners Identification card (“FOID”) and/or a Concealed

Carry License (“CCL”).

       The Defendants concede that Plaintiff Manish Motwani’s claims are

properly before the Court, and that both organizational Plaintiffs have

associational standing and have stated claims; the Defendants separately

answered all of these claims. Dkt. 41. Defendants’ motion to dismiss now takes

limited aim at three individual Plaintiffs and the organizational Plaintiffs’ ability

to state claims in their own right. As explained below, the Defendants’ motion

should be substantially denied because, with regard to two individual Plaintiffs1,

their information is incorrect or misapplied; and with regard to the ISRA, it has

the ability to demonstrate independent injury sufficient to support its own

standing and will seek leave to amend to state this claim. And, all Plaintiffs are

entitled to seek monetary damages.




1Plaintiff Goran Lazic has received his FOID card and concealed carry license,
rendering his claims for injunctive and declaratory relief moot. However, as argued
herein, his claim for monetary damages survives.


                                           2
   Case: 1:20-cv-00734 Document #: 48 Filed: 02/05/21 Page 3 of 16 PageID #:267




                                     ARGUMENT

F.R. Civ. P. 12(b)(6) Standard:

      “[W]hen considering whether to dismiss a complaint for failure to state a

claim upon which relief can be granted, the Court takes the allegations in the

complaint as true, viewing all facts -- as well as any inferences reasonably drawn

therefrom -- in the light most favorable to the plaintiff. Marshall-Mosby v.

Corporate Receivables, Inc., 205 F.3d 323, 326 (7th Cir. 2000); Bell Atlantic Corp.,

127 S. Ct. at 1955 (citing Swierkiewicz v. Sorema N.A., 534 U.S. 506, 508, n. 1 [ ]

(2002)).” Manuel v. Lyles, 2008 U.S. Dist. LEXIS 51433, 5-6 (N.D. Ill. June 30,

2008); see also Tamayo v. Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008).

      The complaint will survive a motion to dismiss if it ‘contain[s] sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’’ Wigod v. Wells Fargo Bank, N.A., 673 F.3d 547, 555 (7th Cir. 2012).

      Generally, a dismissal pursuant to Rule 12(b)(6) is appropriate only if there is

no set of facts consistent with the pleadings under which the plaintiffs could obtain

relief. See Marquez v. Weinstein, Pinson & Riley, P.S., 836 F.3d 808, 812 (7th Cir.

2016). To survive such a motion the factual allegations of the complaint, accepted as

true for the purpose motion, need only be “plausible” and rise above mere

speculation. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

      “A well-pleaded complaint may proceed even if it appears ‘that actual proof of

those facts is improbable, and that a recovery is very remote and unlikely.’ Bell

Atlantic Corp., 127 S. Ct. at 1965. Nevertheless, the factual allegations in the




                                            3
     Case: 1:20-cv-00734 Document #: 48 Filed: 02/05/21 Page 4 of 16 PageID #:268




complaint must be enough to raise a right to relief above the speculative level. Bell

Atlantic Corp., 127 S. Ct. at 1973-74 & n.14.” Manuel, 2008 U.S. Dist. LEXIS 51433

at **5-6.

Organizational Standing under F.R. Civ. P. 12(b)(1):

        An association has standing on its members’ behalf if: (1) the association’s

members would otherwise have standing to sue in their own right; (2) the interests

the associations seek to protect are germane to their organizational purposes; and

(3) neither the claim asserted nor the relief requested requires the participation of

individual association members in the lawsuit. Ezell v. City of Chicago, 651 F.3d

684, 696 (7th Cir. 2011).

I.      Plaintiffs Thomas and Singleton individually have standing to pursue their
        claims.

        A.    The Defendants’ information on Thomas is wrong.

        Thomas qualified for and held valid FOID and CCL cards until, in 2015, he

moved from Illinois. The Defendants then promptly revoked both cards. Thomas

moved back to Illinois in November, 2017, since which time he has been trying to

regain both cards from the Defendants. SAC (Dkt 34), ¶¶ 4-5. Almost certainly not

coincidentally, within two weeks of filing this Complaint in this case, the

Defendants re-issued Thomas his FOID card; they still have not returned his CCL,

and it is his right to carry a concealed firearm in accordance with Illinois law that

he seeks here to vindicate. SAC ¶¶ 6-7.




                                            4
      Case: 1:20-cv-00734 Document #: 48 Filed: 02/05/21 Page 5 of 16 PageID #:269




         Without even explanation for the year and a half delay, the Defendants now

state that Thomas’ June, 2020 CCL application was rejected because, in words of

Defendants’ Declarant Greg Hacker (Dkt 43-1, ¶ 5):

         I can further attest that ISP records indicate that Ryan Thomas
         submitted a CCL application on June 3, 2020. That application was
         rejected because Thomas submitted an invalid training certificate
         and/or an insufficient number of training hours.

         There are numerous problems with this assertion: first, the Defendants

provide no date on which the application was rejected; second, the Defendants

cannot even from their own records determine precisely why it was denied (which

would enable Thomas a fair chance at curing the deficiency); and third and most

damaging here, this assertion is contradicted by the Defendants’ own records. As of

the date of the declaration the Defendants’ own portal page for Thomas still shows

that his application is “under review” (See Declaration and ISP CCL web portal

screenshot of Ryan A. Thomas, attached hereto as Exhibit “A”). In addition, Thomas

has not received any notice from the Defendants that his CCL application was

denied. Id. Further, at the time Thomas submitted his appeal, his 5-year CCL

(applied for in March 2014 and necessarily received after that) had not even expired.

Id.

         Of course, the Defendants do not indicate whether Thomas’ pending CCL

application is considered a new application, a renewal, or an appeal, all with

different requirements, but Plaintiffs know that the Defendants will just claim that

it is whatever Thomas did not do. This lack of communication and transparency

(until suit is filed) is also a failing of the Defendants’ system. It highlights the



                                            5
      Case: 1:20-cv-00734 Document #: 48 Filed: 02/05/21 Page 6 of 16 PageID #:270




Second Amendment violation because the applicant/appellant has no idea of what

the Defendants perceive to be the deficiencies; she therefore has no opportunity to

either cure or start the process to cure (such as using a different form or taking a

course) that would satisfy the Defendants. A reasoned explanation, actually

provided to the applicant/appellant, is essential to the preservation of Second

Amendment rights, not to mention good government.

         Thomas has, therefore, established that his Second and Fourteenth

Amendment rights have been and continue to be denied by the Defendants’ failure

to process his CCL application. See Moore v. Madigan, 702 F.3d 933, 936 (“the

[Second] amendment ‘guarantee[s] the individual right to possess and carry

weapons in case of confrontation.’ Confrontations are not limited to the home”)

(internal cite omitted). Because this failure establishes both Thomas’s injury and its

tie to the Defendants’ conduct, the Defendants’ F.R. Civ. P. Rule 12(b)(1) motion to

dismiss Thomas’ claims should be denied.2

         B.     Defendants apply the wrong law to Singleton’s claim.

         Singleton applied for a FOID card in October, 2017 (See Declaration and ISP

FOID web portal screenshot of Dovoni R. Singleton, attached hereto as Exhibit “B”),

but was denied due to a marijuana offense that occurred more than twenty years

prior; in that situation, Singleton completed the required one year of probation; and,

Singleton noted, that offense is now expungable. In order to regain his Second

Amendment rights to keep and bear arms, Singleton filed an appeal with the


2   Like Motwani, Lazic, and Singleton, Thomas’ claim for monetary damages also remains.


                                               6
   Case: 1:20-cv-00734 Document #: 48 Filed: 02/05/21 Page 7 of 16 PageID #:271




Defendants on or about June 1, 2018. SAC ¶¶ 13 – 14.

       Grasping on the word “expungable,” the Defendants take this Court off on an

irrelevant –and legally incorrect – tangent. The Defendants state that Singleton

does not allege he has tried to have his criminal history expunged and assert he has

not taken the action necessary under Federal law, 18 U.S.C. § 921(a)(20), that

would allow him to remove the Federal bar to his possession of a firearm. 18 U.S.C.

§922(g)(1). As a result, Defendants claim that he is not eligible for a FOID or CCL

and therefore has not suffered an injury traceable to the Defendants. Defendants

then conclude that his claims should be dismissed for lack of standing. Defendants’

Memorandum, Dkt 43, p. 8.

       Singleton pled the ability to expunge his prior offense for the sole purpose of

demonstrating that the basis and nature of the offense – marijuana – no longer

carries the legal (or cultural) implications that it did a few years, no less 20 years,

ago.

       Further, Defendants’ argument wholly ignores the relevant statute, § 10(a) of

the FOID Act, 430 ILCS 65/10(a), which provides:

       (a) Whenever an application for a Firearm Owner's Identification Card is
       denied, as provided for in Section 8 of this Act,…. the aggrieved party may
       appeal to the Director of State Police for a hearing upon such denial,
       revocation or seizure…

       This right to appeal to Defendant Kelly is separate and apart from,

and not dependent upon, any relief Singleton could obtain by way of

expungement. Expungement of Singleton’s conviction is not a prerequisite to

the ISP ruling on his appeal, and not expunging it is certainly not an excuse



                                            7
      Case: 1:20-cv-00734 Document #: 48 Filed: 02/05/21 Page 8 of 16 PageID #:272




for the ISP sitting on Singleton’s appeal for more than two years.

         Furthermore, in Johnson v. Dep’t of State Police, 20230 IL 124213 (Ill.

2020), the Illinois Supreme Court clearly stated that § 10 of the FOID Act

provides an avenue for rehabilitation which removes the Federal impediment

to obtaining a FOID card under 18 U.S.C. § 922(g)(1). As a result, Singleton

is indeed entitled to an appeal under § 10 of the denial of his FOID card. The

Defendants know perfectly well that many, many FOID appellants seek § 10

relief without expunging their records, and most felony convictions4 are not

expungable in the first place.

         Defendant Kelly’s failure to satisfy his statutory obligation to perform

this appeal, not to mention the disingenuous effort to deny his own statutory

responsibilities, has created and perpetuated Singleton’s on-going injury that

he suffers, and gives him standing to seek relief in this case. Accordingly, the

Defendants’ motion to dismiss as to Singleton should also be denied.

II.      The ISRA can assert independent financial injury necessary to support
         claims in its own right.

         The Defendants challenge for the first time the organizational plaintiffs’

standing to assert Second Amendment and Fourteenth Amendment claims in their

own right. If this Court determines that the allegations do not support such

claims, the ISRA should be granted leave to amend its claim to plead the necessary



4Of course, there are many other reasons to deny a FOID card application (See 430 ILCS
65/8), and almost all of them do not involve expungable criminal offenses, or criminal
offenses at all, such as with Plaintiff Motwani.


                                             8
   Case: 1:20-cv-00734 Document #: 48 Filed: 02/05/21 Page 9 of 16 PageID #:273




element of a cognizable injury separate and independent of those it asserts on

behalf of its members. In the related case of Robinson, the ISRA pleads in its

Amended Complaint (Dkt 40):

      55.     ISRA is also directly injured by the state’s failure to timely approve
      FOID cards. To use the ISRA’s Bonfield shooting range, ISRA members
      must pay an additional $600.00 annual range membership fee. But, as a
      prerequisite to range membership, the member must have a valid FOID
      card and submit a written application that includes his or her FOID card
      number and expiration date. Defendants’ failure to timely process FOID
      card applications harms ISRA because it deprives ISRA of revenue it would
      otherwise receive while would-be members wait to receive their FOID
      cards. See Craig v. Boren, 429 U.S. 190, 194 (1976) (vendor had standing to
      challenge statute under which she “was obliged either to … incur[] a direct
      economic injury through the constriction of her buyers’ market, or to
      disobey [a] statutory commend and suffer … ‘sanctions and perhaps loss of
      license’”).

     In this case, the financial injury of loss of revenue is identical; here, however,

the injury arises from the Defendants’ failure to process denial/revocation appeals,

thereby reducing the number of FOID holding individuals who could and would join

the ISRA’s Bonfield shooting range.

      Such injury as the ISRA can (and has) alleged satisfies the independent

injury necessary to support associational standing. The Seventh Circuit stated that

“standing in the Article III sense does not require a certainty or even a very high

probability that the plaintiff is complaining about a real injury, suffered or

threatened.” Mainstreet Org. of Realtors v. Calumet City, 505 F.3d 742, 744-45 (7th

Cir. 2007). The court explained: “as long as there is some nonnegligible,

nontheoretical, probability of harm that the plaintiff's suit if successful would

redress. As we have noted repeatedly, the fact that a loss or other harm on which a




                                           9
   Case: 1:20-cv-00734 Document #: 48 Filed: 02/05/21 Page 10 of 16 PageID #:274




suit is based is probabilistic rather than certain does not defeat standing.” Id. “All

that a plaintiff need show to establish standing to sue [in the Article III sense] is a

reasonable probability—not a certainty—of suffering tangible harm unless he

obtains the relief that he is seeking in the suit.” Id.

      Further, the Supreme Court has long recognized that a vendor has standing

to pursue constitutional claims challenging prohibitions on sales to a particular

group of consumers. In Craig v. Boren, 429 U.S. 190, 194-95 (1976), the Court held

that a beer vendor was injured by a ban on the sale of 3.2% beer to young males

because she was forced to choose between following the law and subjecting herself

to sanctions by disobeying it. Because the ban injured the vendor, she was “entitled

to assert those concomitant rights of third parties that would be ‘diluted or

adversely affected’ should her constitutional challenge fail.” Id. at 195. The ISRA is

in the same position: if it were to knowingly allow individuals who lack FOID cards

(due to delay) to use its range, it could suffer severe sanctions for aiding and

abetting criminal conduct. Cf. 430 ILCS 65/14 (providing criminal penalties for

possession of a firearm without a FOID card). Therefore, the Defendants’ FOID

delays injure the ISRA and it is entitled to assert the “concomitant rights” of its

would-be patrons.

      Accordingly, if the Court finds insufficient allegations in the SAC to support

the organizations’ independent injury, the ISRA respectfully requests leave to

amend the SAC to add the necessary allegations.




                                            10
  Case: 1:20-cv-00734 Document #: 48 Filed: 02/05/21 Page 11 of 16 PageID #:275




IV.   The Organizational Plaintiffs have standing based on all individual Plaintiffs.

      The Defendants acknowledge that the organizational plaintiffs ISRA and

SAF have standing based on Plaintiff Motwani’s individual claim; the Defendants

seem to attempt to narrow or minimize these claims, stating “that standing is

limited to the type of claim raised by Motwani, i.e., delays in the FOID appeals

process.” Response., p. 12.

      The SAC clearly states all the Plaintiffs claims, alleging:

      45.   Thomas, Lazic, Singleton, Motwani, and the organizational
      Plaintiffs’ affected members, through sheer indifference and/or a
      refusal to process their FOID appeals on the part of the Defendants,
      have been denied their constitutionally guaranteed rights to keep and
      bear arms for self-defense.

      46.     By so burdening Thomas’, Lazic’s, Singleton’s, Motwani’s, and
      the organizational Plaintiffs’ affected members’ ability to obtain a
      FOID card under Section 10 of the FOID Card Act, and likewise their
      ability to obtain and/or renew a CCL pursuant to Sections 10 and 50 of
      the FCCA, the Defendants have not only unjustifiably denied them
      their rights but effectively imposed a three-year ban on Thomas’ and
      Lazic’s rights to keep and bear arms for self-defense, and have
      effectively imposed an unending ban on Singleton’s, Motwani’s and the
      organizational Plaintiffs’ affected members, rights to keep and bear
      arms for self-defense appeals on the part of the Defendants, have been
      denied their constitutionally guaranteed rights to keep and bear arms
      for self-defense.

      These allegations properly state associational standing, especially since it is

alleged the organizations have affected members even beyond the named individual

Plaintiffs. See Ezell, 651 F.3d at 696. ISRA and SAF rely on these allegations, and




                                         11
     Case: 1:20-cv-00734 Document #: 48 Filed: 02/05/21 Page 12 of 16 PageID #:276




the other allegations in the SAC, to define the scope and breadth of their claims, as

opposed to the limiting scope the Defendants artificially attempt to impose.

V.      The individual Plaintiffs state a claim for monetary damages against the
        Defendants.

        The Defendants’ final argument is that the individual Plaintiffs do not state a

claim for monetary damages against the Defendants. But Plaintiffs do state such a

claim, and Defendants’ argument should be rejected.

        The United States Supreme Court recently addressed the issue of nominal

damages in a Second Amendment action. In New York State Rifle & Pistol Ass’n. v.

City of New York, 140 S. Ct. 1525 (2020), the plaintiffs challenged certain city

firearm transport restrictions which, by the time the matter reached oral argument

at the Supreme Court, has been repealed by the city and preempted by a change in

state law. Id. at 1526. The Court therefore declared the matter moot, but remanded

the case back to the District Court to “consider whether petitioners may still add a

claim for damages in this lawsuit with respect to New York City’s old rule,” since

they had not asked for damages up until that point. Id. at 1527.

        In dissent, Justice Alito opposed dismissing the case as moot, because, in

relevant part, “if we reversed on the merits, the District Court on remand could

award damages to remedy the constitutional violation that petitioners suffered.” Id.

at 1528 (Alito, J., dissenting). Justice Alito correctly noted that “[p]etitioners

brought their claims under 42 U. S. C. § 1983, which permits the recovery of

damages. See Monell v. New York City Dept. of Social Servs., 436 U.S. 658, 695-701,

98 S. Ct. 2018, 56 L. Ed. 2d 611 (1978). And while the amended complaint does not



                                           12
   Case: 1:20-cv-00734 Document #: 48 Filed: 02/05/21 Page 13 of 16 PageID #:277




expressly seek damages, it is enough that it requests ‘[a]ny other such further relief

as the [c]ourt deems just and proper.’ App. 48. Under modern pleading standards,

that suffices.” N.Y. State Rifle & Pistol Ass’n., 140 S. Ct. at 1535 (2020) (Alito, J.,

dissenting).

      In N.Y. State Rifle & Pistol Ass’n., Justice Alito further stated that:

               At a minimum, if petitioners succeeded on their challenge to the
               travel restrictions, they would be eligible for nominal damages.
               When a plaintiff’s constitutional rights have been violated,
               nominal damages may be awarded without proof of any
               additional injury. See Carey v. Piphus, 435 U. S. 247, 98 S. Ct.
               1042, 55 L. Ed. 2d 252 (1978); Memphis Community School Dist.
               v. Stachura, 477 U.S. 299, 106 S. Ct. 2537, 91 L. Ed. 2d 249
               (1986). Nominal damages are “the appropriate means of
               vindicating rights whose deprivation has not caused actual,
               provable injury.” Id., at 308, n. 11 (internal quotation marks
               omitted); see also Carey, 435 U.S., at 266, 98 S. Ct. 1042, 55 L.
               Ed. 2d 252. And they are particularly important in vindicating
               constitutional interests. See Riverside v. Rivera, 477 U. S. 561,
               574, 106 S. Ct. 2686, 91 L. Ed. 2d 466 (1986) (plurality opinion).
               Consequently, courts routinely award nominal damages for
               constitutional violations. See, e.g., Stoedter v. Gates, 704 Fed.
               Appx. 748, 762 (CA10 2017) (Fourth Amendment); Klein v.
               Laguna Beach, 810 F. 3d 693, 697 (CA9 2016) (free speech);
               Project Vote/Voting for America, Inc. v. Dickerson, 444 Fed.
               Appx. 660, 661 (CA4 2011) (per curiam) (free speech); Price v.
               Charlotte, 93 F. 3d 1241, 1257 (CA4 1996) (equal protection).

      N.Y. State Rifle & Pistol Ass’n., 140 S. Ct. at 1535-36 (2020) (Alito, J.,

dissenting).

      The Seventh Circuit has squarely ruled in favor of nominal damages for

constitutional violations. Plaintiff previously cited to Six Star Holdings, LLC v. City

of Milwaukee, 821 F.3d 795 (7th Cir. 2016), but did not then note the Court’s ruling:

                      Last, we turn to the question of the nominal damages the
               district court awarded to Six Star. The City fights this because,



                                            13
  Case: 1:20-cv-00734 Document #: 48 Filed: 02/05/21 Page 14 of 16 PageID #:278




             it argues, Six Star suffered only de minimis harm. But it
             overlooks the fact that this is exactly the situation for which
             nominal damages are designed. And in civil rights cases,
             nominal damages are appropriate when a plaintiff’s rights are
             violated but there is no monetary injury. See Carey v. Piphus,
             435 U.S. 247, 266-67, 98 S. Ct. 1042, 55 L. Ed. 2d 252 (1978).

                    The City protests that Six Star could not have opened Silk
             East at 130 North Old World Third Street because another
             tenant occupied that space. Whether that is true is disputed: Six
             Star offered evidence that it leased the space to a tenant with
             the caveat that Six Star could displace the tenant immediately
             upon obtaining a theater license. Moreover, this fact is
             irrelevant to the legal issue, which relates to the First
             Amendment implications of the lack of clear licensing standards
             binding the City, not how quickly Six Star could have moved if
             the City had issued a license. The City is not defending these
             repealed ordinances. At most, the presence of the tenant might
             have been relevant to Six Star’s damages, but given the award of
             nominal damages, even that point drops out.

Six Star Holdings, 821 F.3d at 805.

      In this case, Plaintiffs’ pending SAC specifically requests nominal damages,

as a means of validation and acknowledgment that the Defendants have mistreated

the Plaintiffs and violated their constitutional rights for a period of years. The

Defendants were the persons directly responsible for the deprivation of Plaintiffs’

rights, and here, at the Rule 12(b)(6) stage, there is certainly no evidence to suggest

that anyone other than Defendants were responsible. These individual claims do

not invoke the Eleventh Amendment, and if Defendants wish to declare they were

not personally involved in the continuing debacle that is the FOID appeal system,

they can try to make such a claim during discovery.

      As far as the Defendants’ Motion, it assumes the very conclusion it is

asserting, with no offered proof and an attempt to deny Plaintiffs the opportunity to



                                          14
   Case: 1:20-cv-00734 Document #: 48 Filed: 02/05/21 Page 15 of 16 PageID #:279




counter the Defendants’ denials. The Defendants’ effort to skip discovery, skip the

trial, and skip right to dismissal should be rebuffed.

      In light of the above, the Defendants’ Partial Motion to Dismiss should be

denied in its entirety.



      WHEREFORE, the Plaintiffs, RYAN A. THOMAS, GORAN LAZIC, DOVONI

R. SINGLETON, MANISH MOTWANI, ILLINOIS STATE RIFLE ASSOCIATION,

and SECOND AMENDMENT FOUNDATION, INC., respectfully request this

Honorable Court deny Defendants’ Partial Motion to Dismiss in its entirety, order

the Defendants to answer the remainder of Plaintiffs’ Second Amended Complaint

by a date certain, and grant Plaintiffs and any all such further relief as this Court

deems just and proper.



Dated: February 5, 2021                 Respectfully submitted,

                                        RYAN A. THOMAS, GORAN LAZIC,
                                        DOVONI R. SINGLETON, MANISH
                                        MOTWANI, ILLINOIS STATE RIFLE
                                        ASSOCIATION, and SECOND
                                        AMENDMENT FOUNDATION, INC.


                                        By:              /s/ David G. Sigale
                                                         David G. Sigale

                                        By:              /s/ Gregory A. Bedell
                                                         Gregory A. Bedell

                                               Attorneys for Plaintiffs




                                          15
  Case: 1:20-cv-00734 Document #: 48 Filed: 02/05/21 Page 16 of 16 PageID #:280




David G. Sigale (Atty. ID# 6238103)
LAW FIRM OF DAVID G. SIGALE, P.C.
430 West Roosevelt Road
Wheaton, IL 60187
630.452.4547
dsigale@sigalelaw.com

Gregory A. Bedell (Atty. ID# 6189762)
KNABE & BEDELL
33 North Dearborn Street
10th Floor
Chicago, Illinois 60602
312.977.9119
gbedell@kkbchicago.com




                                        16
